Citation Nr: 1621499	
Decision Date: 05/27/16    Archive Date: 06/08/16

DOCKET NO.  12-20 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for residuals of rheumatic fever.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1943 to December 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada, which denied the Veteran's request to reopen previously denied claims for residuals of rheumatic fever, Prinzmetal's angina, and a breathing disorder.  Since then, service connection has been established for coronary artery disease (claimed as Prinzmetal's angina) and chronic obstructive pulmonary disease (COPD).  See September 2015 Board decision; October 2015 and March 2016 rating decisions.  This was a full grant of the benefit sought, and the Veteran did not appeal the downstream issues of the disability rating or effective date assigned.  As such, they are not on appeal.  

In September 2015, the Board reopened the previously denied claim of service connection for residuals of rheumatic fever and remanded the issue for additional development.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing held at the RO in March 2013.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The September 2015 Board remand instructed the RO to obtain a VA medical opinion as to whether the Veteran currently had any symptoms that could be residuals of his documented in-service episode of rheumatic fever or manifestations of a condition associated with rheumatic fever.  

In a February 2016 VA opinion, a VA examiner opined that it was less likely than not that the Veteran had any residuals of rheumatic fever.  The examiner's opinion, however, did not provide an explanation for this specific conclusion.  Rather, her opinion focused on whether the Veteran's heart diagnosed heart disabilities were caused by the rheumatic fever that the Veteran had in service.  In this context, the examiner indicated that rheumatic fever can cause swollen joints and that the joints most affected by rheumatic fever are the knees, ankles, elbows, and wrists.  It was noted that there was in-service treatment for swollen ankles.  While not noted by the examiner, post-service lay and medical evidence indicates ankle edema.  

As the examiner did not provide a reasoned medical explanation for her conclusion that the Veteran does not have any residuals of rheumatic fever, an adequate opinion is not of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007).  As such, the prior remand directive was not substantially completed.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the claims file, including a copy of this remand, to the examiner who provided the February 2016 VA opinion, or another examiner if that individual is not available, to provide an addendum opinion.  (A full VA examination should not be scheduled unless it is deemed necessary by the examiner or otherwise required by the evidence.)  Review of the claims file should be noted by the examiner.

The examiner should respond to the following:

Is there at least a 50 percent probability or greater (at least as likely as not) that the Veteran currently has any symptoms that could be either residuals of his in-service episode of rheumatic fever or manifestations of a condition associated with rheumatic fever?  

If there are no current residuals of rheumatic fever, the examiner must reconcile this lack of diagnosis with the lay and medical evidence showing ankle edema following service (e.g., the March 2013 Board hearing testimony and VA treatment records from 1988), and specifically provide an opinion as to whether it is as likely as not that the Veteran had residuals of rheumatic fever at any time since June 2010, even if those symptoms have since resolved.

For any symptom associated with rheumatic fever that the examiner finds to have been present at any time since June 2010, the examiner is asked to provide an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that it is related to the Veteran's in-service bout of rheumatic fever.  

Please note the Veteran's report of swollen ankles at the time of his treatment for rheumatic fever in service and the lay and medical evidence showing ankle edema following service, to include the March 2013 Board hearing testimony and VA treatment records from 1988.

A complete rationale must be provided for any opinion offered.  All lay and medical evidence should be considered.  If the examiner cannot provide an opinion without resort to speculation, he/she should explain why that is the case and what, if any, additional evidence is necessary for an opinion.

2.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Eric S. Leboff 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




